Citation Nr: 1027832	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include adjustment disorder with mixed emotional 
features, anxiety, and depression, major depressive disorder, and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1979 to 
July 1979.  He additionally had service with the New Jersey Air 
National Guard with additional periods of active duty for 
training (ACDUTRA) shown although the dates of such training are 
not clearly indicated.  He was discharged from the Air National 
Guard in August 2006.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Board is cognizant of the decision of the U.S. Court of 
Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim for service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record (in 
that case, a diagnosis of anxiety neurosis).  In light of 
Clemons, and based on the medical evidence of record, the Board 
has recharacterized the Veteran's claim as one for service 
connection for an acquired psychiatric disorder, to include 
adjustment disorder with mixed emotional features, anxiety, and 
depression, major depressive disorder, and PTSD.

In January 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board notes that the basis of the March 2008 denial was that 
a psychiatric disability was not incurred or aggravated during 
active duty.  Active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled from disease or injury incurred in the line of duty. 
38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) 
(2009).  Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled from injury (but not disease) incurred in the line of 
duty. 38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d). 
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty or ACDUTRA or from injury (but not 
disease) incurred or aggravated while performing INACDUTRA.  Id. 
See also 38 U.S.C.A. §§ 106, 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).  ACDUTRA includes full time duty performed by members 
of the Armed Forces Reserves or the National Guard of any state.  
38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time 
duty performed by a member of the Reserves or the National Guard 
of any state.  38 C.F.R. § 3.6(d).

An individual who has served only on active duty for training 
must establish a service-connected disability in order to achieve 
veteran status.  In order to establish basic eligibility for 
veteran benefits based upon his service in the National Guard, 
the appellant must first establish that he was "disabled... from 
a disease or injury incurred or aggravated in the line of duty 
[in the National Guard]." See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

The Veteran provided a National Guard Point Credit Summary which 
reflects that the he received points for both ACDUTRA and 
INACDUTRA between 1979 and 2005.  In addition, this document 
reflects that the Veteran received additional  points through May 
2006.  Further, personnel records indicate that he was awarded 
the various service medals.

Additionally, service treatment records dated in August 2005 and 
January 2006 indicate that he was dealing with work related 
issues, pressure, and stress.  In April 2006, his private 
physician indicated that he was suffering from work related 
stress and anxiety.  Next, a May 13, 2006 psychiatric evaluation 
indicated a diagnosis of major depressive disorder, first 
episode.  The evaluation further states that he had been 
depressed for the previous 9 months.  Another memorandum dated 
June 2, 2006 reflects a diagnosis of adjustment disorder with 
mixed anxiety and depressed mood.  According to a June 14, 2006 
report, the Veteran was not recommended for retention on World 
Wide duty status due to diagnoses and prognoses including 
adjustment reaction with mixed emotional features. 

In January 2008, the Veteran was afforded a VA examination.  The 
examiner reported that the Veteran meets the diagnostic criteria 
for major depressive disorder by endorsing six out of nine 
symptoms.  It was further noted that his symptoms became evident 
while he was in the military and that the psychosocial stressors 
that precipitated his symptoms included financial and emotional 
stressors on the job and family stressors at home.

It is unclear as to whether the Veteran was on ACDUTRA or 
INACDUTRA when he was diagnosed with major depressive disorder in 
May 13, 2006, adjustment disorder with mixed anxiety and 
depressed mood on June 2, 2006, and adjustment reaction with 
mixed emotional features on June 14, 2006.  According to the New 
Jersey Air National Guard, the Veteran's personnel records are in 
the possession of HQ ARPC/DPSFP at 6760 Irving Pl., Denver, 
Colorado, 80280, but the claims folder does not reflect that an 
effort was made to obtain the Veteran's records located at this 
facility.  In order to determine if the Veteran incurred an 
acquired psychiatric disorder during qualifying service, his 
periods of ACDUTRA and INACDUTRA must be verified.  

In addition, a July 2008 VA treatment report indicates that the 
Veteran presented with symptoms consistent with PTSD.  During the 
pendency of this appeal 38 C.F.R. § 3.304(f) pertaining to PTSD 
was amended as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

Giving the foregoing, the Board believes that another psychiatric 
examination is necessary to determine whether an acquired 
psychiatric disorder, to include adjustment disorder with mixed 
emotional features, anxiety, and depression, major depressive 
disorder, and PTSD is or is not present, and if so, whether any 
acquired psychiatric disorder is related to service.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Last, outstanding treatment records should be obtained.  
Specifically, evidence of record indicates that he is a patient 
at the mental health clinic at the Philadelphia  VA Medical 
Center (VAMC).  VA treatment records from October 2008 through 
January 2010 are of record.  Therefore, any outstanding treatment 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, Department of the Air Force, Air 
Force Reserve, including the HQ ARPC/DPSFP at 
6760 Irving Pl., Denver, Colorado, 80280, and 
any other appropriate state and Federal 
office, and request the specific dates-not 
retirement points-for all the appellant's 
periods of active duty for training and 
inactive duty for training from 1979 to 2006.  

2.  Obtain any outstanding VA treatment 
records regarding any psychiatric condition 
from the Philadelphia VAMC dated from January 
2010 forward.

3. After associating any outstanding records 
with the claims folder, schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
current psychiatric disorder.  Prior to the 
examination, the claims folder must be made 
available to the psychiatrist for review of 
the case.  A notation to the effect that this 
record review took place should be included 
in the report of the psychiatrist.  The 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies, including 
psychological testing, if necessary, are to 
be performed and the examiner should review 
the results of any testing prior to 
completing the report.  The examiner should 
identify all objective indications of 
psychiatric disability.

A diagnosis of PTSD should be confirmed or 
ruled out. If PTSD is diagnosed, the elements 
supporting the diagnosis, to include the 
specific stressor(s), should be identified.  
If PTSD is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.

Any diagnosis of PTSD must be in accordance 
with the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) of the American 
Psychiatric Association (DSM-IV).  The 
examiner should specifically address whether 
it is more likely than not (i.e., to a degree 
of probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that the 
PTSD is a result of one or more of any 
identified in-service stressors.  If the 
Veteran does not meet the criteria for a 
diagnosis of PTSD due to an in-service 
stressor, the examiner should explain why.  

The examiner should also address whether it 
is more likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that any 
diagnosed acquired psychiatric disorder is 
related to service.

The rationale for all opinions expressed 
should be provided in a legible report. It is 
requested that the examiner consider and 
reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above.  If the 
examiner is unable to render an opinion 
without resort to mere speculation, it should 
be indicated and explained why an opinion 
cannot be reached.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim, to include consideration of the 
revised rating criteria of 38 C.F.R. § 3.304.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental Statement 
of the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response thereto.  The 
case should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


